Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
Claims are allowed due to persuasive arguments in the Appeal Brief filed 5/11/2022.  Applicant’s persuasive arguments show that the prior art does not teach a video to be presented that cycles through a plurality of views with respective assigned priorities, etc.   
Examiner asserts that the claim limitations should be viewed as allowable in their entirety.  The claims when viewed as a whole are allowable over the prior art of record.  Claimed elements are not viewed as allowable on their own merits. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439